—Order, Supreme Court, New York County (Salvador Collazo, J.), entered August 15, 1997, which denied the motion and cross-motions by defendants-appellants to dismiss the complaint as against them, unanimously reversed, on the law, without costs or disbursements, and the motion and cross-motions by defendants-appellants granted. The Clerk is directed to enter judgment in favor of the defendants-appellants dismissing the complaint.
Defendants-appellants are various accounting firms that prepared the tax returns for limited partnerships in which plaintiffs were investors and defendant Norman Weinstein was the general partner. While the complaint alleges professional malpractice and breach of contract on the part of appellants in the preparation of the tax returns, plaintiffs failed to set forth how and in what manner the appellants’ preparation of the limited-partnership tax returns, which are not challenged as being inaccurate in any respect or causally linked to plaintiffs’ alleged losses resulting from misapplication of partnership assets, constituted malpractice or breach of contract.
Thus, the complaint, even as supplemented by an affidavit in opposition to the motions herein, did not set forth the terms of the parties’ contracts, identify the terms on which the claim against appellants is based, show damages, or demonstrate a causal relationship between the purported conduct by the appellants and any damages suffered by the plaintiffs. Consequently, the complaint failed to plead a viable cause of action against the appellants in either breach of contract or malpractice (see, Gall v Summit, Rovins & Feldesman, 222 AD2d 225, lv dismissed 88 NY2d 919; Matter of Sud v Sud, 211 AD2d 423). Concur — Rosenberger, J. P., Ellerin, Nardelli and Wallach, JJ.